Broyles, C. J.
1. The special grounds of the motion for a new trial, complaining of the admission of evidence, fail to show reversible error.
2. Under the facts of the case the court did not err in recharging the jury without any request from them to do so.
3. The excerpts from the original charge and from the recharge of the court, complained of, do not, when considered in the light of the charge as a whole, show cause for a reversal of the judgment.
4. The verdict was authorized by the evidence, and the refusal to grant a new trial was not error.

Judgment affirmed.


Jenkins, P. J., and Luke, J., concur.

J. M. Lang, Townsend & Ingram, for plaintiff in error.
John G. Mitchell, solicitor-general, contra.